—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered March 18, 1996, convicting him of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the fourth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the trial court improperly dismissed a venireperson who was peremptorily challenged by the People in violation of Batson v Kentucky (476 US 79). However, the court properly found that the race-neutral reason proffered for the challenge was not pretextual (see, People v McArthur, 178 AD2d 612). To the extent that the defendant’s argument rests on a factual challenge as to what was said by the subject venireperson during questioning, the defendant failed to establish a “factual record sufficient to permit appellate review” (People v Kinchen, 60 NY2d 772, 774; see also, People v Cruz, 200 AD2d 581; People v Irizarry, 165 AD2d 715; People v Campanella, 176 AD2d 813).
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.